Per Curiam.

The sixth section of the act entitled “ An act to establish a new county, to be called the county of Crenshaw,” approved November 24th, 1866, gave the applicant, as defendant, in the case of Lee & Norton against him, a right to have the suit transferred for trial to the circuit court of said county of Crenshaw, that did not depend upon the discretion of the circuit court of the county of Butler, where the said suit was pending, when the said act was passed; but it was a right to be granted, only on his application. We hold, however, if no application was made for that purpose, within a reasonable time, the right must be held to be waived.
The act was passed, as we have stated, on the 24th day of November, 1866, and no application was made until the spring term of the circuit court of said county of Butler, in this present year, 1869, more than two years after said act was passed ; and, in the meantime, the said cause was continued by the defendant, the said George W. Rhodes, and no reason is shown by him for this delay.
This, we think, an unreasonable delay — a delay that justified the court in refusing to transfer the cause for trial to the said new county of Crenshaw, when the .application was made.
The motion for a mandamus is denied, at the cost of the applicant.